Citation Nr: 1455444	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to surviving spouse status, for eligibility to death benefits [dependency and indemnity compensation (DIC), death pension, and accrued benefits].  

2.  Entitlement to surviving spouse status, for eligibility to death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant is claiming that she is the surviving spouse of a Veteran who had active service, from April 1946 to April 1949 and from October 1951 to June 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 decision, in which the RO continued to deny the appellant's claim for death benefits due to her not being the Veteran's surviving spouse.  Within one year of the November 2011 action, VA associated new and relevant evidence with the claims file.  In December 2012, the RO again denied the appellant's claim.  The appellant timely appealed the December 2012 denial.  

Although the appellant did not appeal the November 2011 decision, the RO added new and relevant evidence to the claims file, within one (1) year of that decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from November 15, 2010, the date VA received her claim.  

In April 2014, the Board remanded this matter for a hearing.

In October 2014, the appellant submitted additional evidence in support of her claim on appeal, with a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there are  
electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A final, May 2006 RO decision denied the appellant's initial claim; the RO found that she was divorced from the Veteran and thus could not be recognized as his surviving spouse for DIC, death pension, or accrued benefits eligibility.  

2.   The evidence associated with the claims file since the May 2006 final denial relates to an unestablished fact necessary to substantiate the appellant's claim of surviving spouse status for death benefits.  

3.  The Veteran and the appellant married in October 1951.

4.  In November 1982, a court terminated the marriage between the Veteran and the appellant.

5.  The Veteran and the appellant did not enter into a common law marriage following the November 1982 divorce.

6.  The Veteran died in September 1990.  


CONCLUSIONS OF LAW

1.  The May 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to surviving spouse status for eligibility to death benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The claimed common law marriage between the Veteran and the appellant is not supported by the most probative evidence of record; surviving spouse status is not recognized.  38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the claim of surviving spouse status for DIC, death pension, or accrued benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Additionally, with respect to the claim for entitlement to surviving spouse status, a November 2011 letter notified the appellant that evidence of record showed that she and the Veteran were divorced and that proof was necessary to show that she was married to the Veteran at the time of death, as well as, the information necessary to support a claim for death benefits.  The Board finds that VA has satisfied its duty to notify under the VCAA. 

Relevant to the duty to assist, the Veteran's claims file includes evidence relevant to the end of his marriage and death sufficient to make a determination in this matter.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Additionally, in October 2014, the appellant had an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned noted the issue on appeal.  Additionally, the appellant provided testimony regarding marital history, both prior to and from the November 1982 divorce.  She also testified on where they were domiciled, whether they cohabited, and whether they believed they had entered into a common law marriage.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence Claim

The appellant, the purported widow of the Veteran, seeks eligibility for VA death benefits.  She claims that despite their November 1982 divorce, she subsequently became the Veteran's common law spouse, and that any separation was due to abuse.  (October 2014 Board hearing, February 2012 statement).  She claims that she is the surviving spouse of the Veteran.

The record clearly shows that the Veteran and the appellant married in October 1951 and legally divorced in November 1982.  (October 1951 South Carolina marriage certificate, November 1982 New York divorce order).  

In the May 2006 decision, the RO determined that the evidence of record showed that the Veteran was divorced, and as such, the appellant was not entitled to death benefits.  The RO found that the appellant could not be recognized as his surviving spouse.  

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, at most, the AOJ received an inquiry into the status of the appellant's claim from her senator within the year following the May 2006 decision.  The AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in November 2010.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2010 claim, the appellant provided a personal statement wherein she claimed that she was separated from the Veteran due to physical abuse.  (February 2014 statement).  She also testified that she and the Veteran continued to cohabitate and hold themselves out as married following the November 1982 divorce.  (October 2014 Board hearing).  She provided additional details regarding her purported common law marriage.  

The Board concludes that the new lay evidence of record constitutes evidence of a possible marriage following the November 1982 divorce, the lack of such a marriage was a basis for the previous denial.  The additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the old evidence.  The claim for entitlement to surviving spouse status, for the purpose of eligibility to death benefits, is reopened. 

III. Surviving Spouse Status 

The rating decision, statement of the case, and supplemental statement of the case show that the RO considered the appellant's claim on the merits.  

The appellant, the purported widow of the Veteran, seeks recognition as his surviving spouse, in order to be eligible for VA death benefits (DIC, death pension, and accrued benefits).   She contends that following her November 1982 divorce, she continued to live with the Veteran as his common law spouse, and alternatively, that she did not cohabitate with him due to his physical abuse.  (October 2014 Board hearing; February 2012 statement).  

A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The fact that the appellant was married to the Veteran at one time is not in dispute.  (October 1951 South Carolina marriage certificate; November 1982 New York divorce decree).  The question before the Board is if there is evidence supportive of a marriage following the November 1982 divorce.  

The appellant contends that following their November 1982 divorce, she and the Veteran entered into a common law marriage.  In support of this claim, she has submitted numerous lay statements attesting to the Veteran and the appellant having been married at one time.  (October 2014 lay statements of A.A.P. and S.M.W.; February 2006 statements of A.A.P. and M.E.P.).  Furthermore, the appellant testified that she and the Veteran continued to cohabitate and hold themselves out as husband and wife following the November 1982 divorce, while living together in Maryland and New York.  (October 2014 Board hearing).  She also provided lay statements to the effect that her separation from the Veteran was due to physical abuse.  (February 2014 appellant statement; February 2006 statements of P.H. and S.M.W.).

In order to be a surviving spouse, the appellant's marriage must be valid under the law of the place where resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j); Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013) (Under 38 U.S.C. § 103(c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage.").  

Common law marriages, such as the one claimed by the appellant, cannot be contracted in either Maryland or New York.  See Port v. Cowan, 44 A.3d 970, 976 (Md. 2012); In re Landolfi, 283 A.D.2d 497, 498 (N.Y. App. Div. 2001).  As such, the appellant cannot be recognized as the Veteran's surviving spouse under 38 C.F.R. § 3.1(j), based on a legal marriage formed in either Maryland or New York.  As such, there is no legal way to recognize the appellant as having contracted a common law marriage in either state.  

However, VA can deem a marriage valid where an attempted marriage of a claimant to a veteran was invalid by reason of a legal impediment, if (a) the marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death as outlined in 38 C.F.R. § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  

To the extent that the appellant may claim her purported marriage should be deemed valid, due to her not knowing that common law marriages cannot be contracted in Maryland and New York, the Board finds that the most probative evidence of record does not support deeming the marriage valid.  Rather, the Board finds that the Veteran neither cohabitated with the appellant nor intended to marry or hold himself out as married to her after their November 1982 divorce.  

As to the appellant's assertion of an attempted common law marriage, the Board does not find the appellant credible in her assertion of having a continuing relationship with the Veteran following the November 1982 divorce.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The only evidence in support of the appellant's contention that she was married to the Veteran at the time of his death are her lay statements.  The Board notes that half of the acquaintance/friend lay statements merely indicate that the Veteran had been married to the appellant at one time.  (February 2006 lay statements of A.A.P. and M.E.P.).  They do not indicate whether or not there was a continued marriage after the November 1982 divorce.  The other half of those statements attest to domestic abuse, but do not indicate whether such abuse occurred following the November 1982 divorce.  (February 2006 lay statements of P.H. and S.M.W.).  As such, those statements are not supportive of the appellant's contentions.

As to the appellant's claimed cohabitation, the most probative evidence of record does not support making such a finding.  During a January 1982 Board hearing (in conjunction with a claim for apportionment of the Veteran's benefits), the Veteran 
reported that the appellant had abandoned him, and that he had moved to New York in July 1957.  The divorce decree shows that the Veteran was granted judgment of divorce against the appellant by reason of abandonment of the Veteran by the appellant. 

Following a February 1983 denial of apportionment by the Board, the AOJ regularly mailed its correspondence to the Veteran in New York for years until his death in 1990.  At no time did the Veteran report that he was living in Maryland after the divorce, or that he had remarried, in contradiction to the appellant's claim that they lived in Maryland and held themselves out as married following the divorce during her October 2014 hearing.  

The Board also cannot ignore that the record reflects that the appellant has previously provided untrue statements to VA, including an untrue history of cohabitation.  During her May 1980 Board hearing, in conjunction with her prior apportionment claim, the appellant claimed that the Veteran was the father of her two youngest children, in addition to being the father of her two oldest children.  She reported that she was receiving Social Security Administration (SSA) benefits for her two middle children based on the death of their father, who was not the Veteran.  She claimed that the Veteran would intermittently stay with her in Washington DC, even after he moved to New York, and at those times fathered her youngest children.

In contrast, during his January 1982 Board hearing, the Veteran unequivocally testified that he was not the father of four of the appellant's six children, including the two youngest, and indicated that he did not continue to live with her.  Rather, he provided specific evidence that he was not in Washington DC around the time of the conception of one of the appellant's contested children.  He testified that he was living in New York and receiving medical treatment there, which led to a long hospitalization for several weeks, all during the time the appellant claimed that he was living with her in Washington DC.  The Veteran later submitted a copy of a court order for a paternity test of the children in question, after the appellant had initially refused such a test.  The May 1982 blood test results showed that the appellant's youngest two children were not fathered by the Veteran, and thus was supportive of the Veteran's claim that he did not continue to cohabitate with the appellant following his move to New York.  The Board thus finds that the appellant is not credible in her claims of cohabitation as she has a history of providing untrue reports of cohabitation with the Veteran.  

The appellant also claims that cohabitation should be conceded, even though she did not live with the Veteran, due to his reported abuse of her.  (February 2014 letter).  Under 38 C.F.R. § 3.53, the continuous cohabitation requirement (for a deemed valid marriage under 38 C.F.R. § 3.52), from the date of marriage to the date of death of a veteran, will be considered as having been met when the evidence shows that any separation was due to the misconduct of the veteran, without the fault of the surviving spouse.  

However, even if the Board conceded habitation under this claim of abuse, the Board finds that the Veteran never entered, or intended to enter, into a common law marriage with the appellant following their November 1982 divorce.  As such, even if cohabitation was conceded, the appellant's claim would still fail.

As to the appellant's claim that she and the Veteran held themselves out as married after their divorce, the Board also finds such claims lack credibility.  During her October 2014 Board hearing, the appellant claimed that she was with the Veteran until he died.  However, the person that provided the Veteran's personal information for his September 1990 death certificate was not the appellant, but rather his brother, F.A.  F.A. was close enough to the Veteran to provide such personal information.  However, he listed the Veteran as "Divorced" rather than "Married."  This suggests that the Veteran never held himself out as still married to his own brother, the person who was there with him when he died.  

Additionally, the Board notes that the person that informed VA of the Veteran's death was also the Veteran's brother F.A. (September 1990 letter from F.A.).  VA responded by sending F.A. an Improved Pension Eligibility Verification Report (Veteran with No Dependents).  Such a document indicates that VA considered the Veteran to be single, with no dependents, at that time. Additionally, the Veteran's other brother, M.P., was the one who requested VA burial benefits.  (September 1990 Application for United States Flag for Burial Purposes).  The appellant did not contact VA seeking death benefits until over ten years after the Veteran's death, in March 2003.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The substantial gap in time between the Veteran's death and the appellant's claim for death benefits is inconsistent with the behavior of surviving spouses seeking death benefits, and tends to suggest that the appellant did not consider herself married to the Veteran at the time of his death.  As such, the Board cannot find the appellant credible in her claim that she and the Veteran attempted to enter a common law marriage together following their November 1982 divorce.  The most probative evidence does not support finding that the Veteran considered himself or held himself out as still married to the appellant prior to his death.

During her hearing, the appellant also claimed that she received Social Security Administration (SSA) spousal benefits following the Veteran's death, and as such she should also receive VA benefits.  Generally, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board does not dispute that the appellant had been married to the Veteran at one time; the question is whether she was married to him prior to his death.  As explained above, the Board has found that there was no remarriage, common law or otherwise, by the Veteran following their November 1982 divorce.  

As this discussion illustrates, the law and regulations concerning recognition as the surviving spouse of a veteran for VA death benefits purposes are very specific.  The Board appreciates the appellant's belief that she should be entitled to the benefits based on her being the only person that had ever been married to the Veteran and that she was the subject of domestic abuse at that time.  The Board, however, has no authority to act outside the constraints of the statutory and regulatory criteria.

In summary, the Veteran's marriage to the appellant legally ended in November 1982.  A common law marriage could not have been created following that divorce under the state laws of either Maryland or New York.  Furthermore, the most probative and credible evidence of record does not support finding that, following his divorce, the Veteran had attempted to create a common law marriage with the appellant; he neither cohabitated with nor held himself out as married to the appellant.  As such, the appellant's claim for surviving spouse status, for eligibility to death benefits, is denied.

(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been received to reopen a claim for surviving spouse status, for the purpose of eligibility to death benefits, the appeal, to this extent, is granted.

The claim of entitlement to surviving spouse status, for eligibility to death benefits, is denied.



____________________________________________
T. SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


